Citation Nr: 0933272	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for presumed ocular 
histoplasmosis syndrome (POHS), and if so, whether service 
connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969 and from August 1981 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida,  that denied the Veteran's claim to 
reopen his previously-denied claim for entitlement to service 
connection for POHS.  In the June 2005 statement of the case, 
the RO reopened the claim and denied service connection.  

In May 2009, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  A decision of the Board, stamped with a date in 
February 1995, denied the Veteran's claim for service 
connection for ocular histoplasmosis.  

2.  The evidence received since the last, prior, final denial 
on any basis, in February 1993, considered in conjunction 
with the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran's current POHS of the right eye was incurred 
during his second period of active duty. 


CONCLUSION OF LAW

1.  The February 1995 decision of the Board of Veterans 
Appeals, which denied the veteran's claim for service 
connection for ocular histoplasmosis, is final.  38 U.S.C.A. 
§§ 7103, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for POHS.   38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.306 (2008).

3.  The criteria for service connection for presumed ocular 
histoplasmosis syndrome have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

In the June 2005 statement of the case, the RO granted the 
Veteran's petition to reopen his claim for entitlement to 
service connection for POHS because new and material evidence 
had been submitted.  Regardless of the RO's actions with 
respect to reopening a claim, on appeal, the Board must 
dispose of the claim on the proper basis, so that the Board 
must make its own determination whether a case should be 
reopened.  Barnett v. Brown, 8 Vet. App. 1, 5 (1995) 
(although the RO reopened the service connection claim, the 
Board had a legal duty to determine whether new and material 
evidence had been received).  And discussed below, the Board 
has determined that the claim should be reopened.  

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  Decisions by the Board 
are stamped with the date of mailing on the face of the 
decision, and unless an appeal is timely filed or the 
Chairman of the Board of Veterans Appeals orders 
reconsideration, the decisions are final on that date.  
38 U.S.C.A. §§ 7103(a), 7105(c); 38 C.F.R. § 20.1100(a).  

In November 1990, the Veteran filed a claim for entitlement 
to service connection for POHS.  That claim was denied in an 
August 1991 rating decision and the Veteran appealed.  In 
February 1995, the Board denied the claim.  The Board's 
decision was stamped with the date of February 27, 1995.  The 
Veteran neither filed a notice of appeal nor sought an order 
of reconsideration of the decision by the Board's Chairman.  
Thus, the Board's February 1995 decision is final.  
38 U.S.C.A. § 7103(a), 7105(c); 38 C.F.R. § 20.1100(a).  And 
since the Veteran filed no other claim since that denial, the 
February 1995  Board decision is the last, prior, final 
denial of that claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Much evidence has been obtained by the RO since the last, 
prior, final denial of the claim.  But as relevant here, the 
March 2006 medical opinion by Dr. Agarwal meets the 
requirements for new and material evidence sufficient to 
warrant reopening the Veteran's claim.  Dr. Agarwal had not 
submitted an opinion before the Board's February 1995 
decision, so her opinion letter is new within the meaning of 
38 C.F.R. § 3.156(a).  

As for materiality, in the February 1995 decision, the Board 
denied the claim because the evidence at that time showed 
that the Veteran's POHS pre-existed his second period of 
active service and the record did not establish that the 
disease was aggravated during his second period of active 
military service.  38 C.F.R. § 3.306.  Dr. Agarwal's opinion 
does not provide any evidence about the aggravation of a pre-
existing condition.  Rather, her opinion indicates that while 
the left eye choroidal neovascularization occurred prior to 
the second period of active military service, the choroidal 
neovascularization of the right eye developed separately from 
that prior condition.  Her explanation that choroidal 
neovascularization of the right eye was the result of scars 
that were incurred a few years earlier than 1989 relates to 
an alternative legal theory for service connection available 
to the Veteran-that is, whether the Veteran's POHS of the 
right eye was incurred during active military service.  
38 C.F.R. § 3.303.  So, as evidence about a fact, previously 
unestablished, necessary to establish service connection, the 
evidence is material.  38 C.F.R. § 3.156(a).  

Since no other opinion connected the current right eye 
disorder to his period of active military service, that nexus 
opinion was neither cumulative nor redundant of the evidence 
of record at the time of the last, prior, final denial of the 
claim in February 1995.  38 C.F.R. § 3.156(a).  And since, as 
discussed below, that nexus opinion provides the evidence 
necessary to establish a service connection claim based on 
inservice incurrence, it clearly raised a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

II.  Service connection for POHS of the right eye

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred or aggravated during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The record is replete with evidence that the Veteran 
currently has a POHS disability of the right eye.  Thus, the 
first requirement for service connection is met on this 
record.  

But there is mixed medical evidence whether the POHS of the 
right eye was incurred during active military service.  One 
doctor indicated that the Veteran incurred POHS prior to the 
second period of active duty and that disease was dormant 
until it manifested in symptoms of the right eye.  
November 1990 Opinion by Dr. Olson (the right eye subretinal 
neovascularization associated with ocular histoplasmosis 
represents activation of a dormant pre-existing condition).   

Others have determined that the current disability of the 
right eye is not due to any pre-existing condition but is a 
disorder separate from the disorder of the left eye.  See 
May 1992 Opinion by Dr. Miller (To the best of my knowledge, 
his ocular findings did not arise from a pre-existing 
condition); June 1992 Opinion by Dr. Snydman (The disease of 
the right eye is a new occurrence of POHS and there is no 
known scientific relationship in the development of the 
disease spreading from one eye to the other); November 2003 
Opinion by Dr. Agarwal (the Veteran has had two separate 
instances of choroidal neovascularization:  the first in the 
left eye in 1975, secondary to histoplasmosis; and the only 
scar in the right eye occurred as a second instance separate 
from the histo scars that he had in his left eye).  

And yet other medical professionals have provided opinions 
without clearly addressing whether the right eye disability 
is a reoccurrence of a prior condition or a new condition 
that has developed.  See August 1992 Opinion by Dr. Aiello; 
April 1993 Letters from Dr. Gass; November 1994 VHA Opinion; 
September 2008 C&P Eye Examination Report.  

Although the opinions are not all consistent, they all 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  That does not mean that they are 
all equally probative.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board finds that with respect to whether there is one 
disease that merely manifested on more than one occasion or 
whether there are two separate instances of disease in each 
eye separately, no medical opinion is more credible than 
another.  As a result, the Board finds the medical evidence 
in equipoise on that issue and resolves the evidence in favor 
of the Veteran.  Thus, the Board finds that notwithstanding 
the presumed ocular histoplasmosis syndrome common to both, 
the incurrence of the disability of his right eye is distinct 
from the incurrence of his disability of the left eye.  

There is no controversy that the Veteran's right eye 
disability was manifest in August 1990, approximately one 
year after his separation from eight years of active military 
service (from August 1981 to September 1989).  And the 
March 2006 opinion of Dr. Agarwal states that the scars in 
the right eye that then developed into the choroidal 
neovascularization from POHS occurred at least a few years 
prior to 1989.  Thus, the POHS of the right eye was incurred 
during the Veteran's second period of active military duty.  
Dr. Agarwal's opinion establishes not only that the disease 
was incurred during service, but that it is related to the 
current right eye POHS disorder for which she was providing 
an opinion.  Thus, the second and third requirements for 
service connection have been established.  

With all three requirements of service connection established 
on the record, service connection for presumed ocular 
histoplasmosis syndrome of the right eye is warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for presumed ocular histoplasmosis 
syndrome of the right eye is granted, subject to the criteria 
governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


